PER CURIAM.
This is an appeal from a decree dismissing a hill charging infringement of two patents, Pomeroy, No. 1,011,643, and Gould, No. 1,021,363, owned by the appellant. Reference to the comprehensive discussion of the case by the court below (see 236 Fed. 955) makes a recital of the details of the controversy needless. A careful consideration of the case has satisfied us that no error was committed by the court below and as a detailed discussion by this court would he hut an effort on its part to restate in different form what has been already thoroughly discussed in the reported opinion, we restrict ourselves to saying that in our judgment the case finally turns on the question of whether the devices of the two patents sued on involved invention. That question has had our careful consideration, as it did that of the court below, and we agree with it in holding that the devices of both Pomeroy and Gould did not involve invention. The decree below is therefore affirmed.